Citation Nr: 9916987	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  96-42 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1991 rating decision by the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The Board notes the issue of entitlement to nonservice-
connected disability pension benefits, which had also been 
developed on appeal, was granted in a September 1997 rating 
decision.  Therefore, the issue listed on the title page of 
this decision is the only issue presently before the Board 
for appellate review.


FINDINGS OF FACT

1.  In July 1990 the Board, inter alia, denied reopening a 
claim for entitlement to service connection for PTSD.

2.  Evidence added to the claims file since the July 1990 
Board decision includes significant information not 
previously considered which bears directly and substantially 
upon specific matters under consideration.

3.  The record includes competent medical evidence 
demonstrating a diagnosis of PTSD related to active service 
and lay evidence of inservice stressors.


CONCLUSIONS OF LAW

1.  The July 1990 Board decision, which denied reopening a 
claim for entitlement to service connection for PTSD, is 
final.  38 U.S.C.A. § 4004 (West 1988); 38 C.F.R. § 19.104 
(1989); (currently 38 U.S.C.A. § 7104 (West 1991 & Supp. 
1999); 38 C.F.R. § 20.1100 (1998)).

2.  Evidence submitted since the July 1990 Board decision in 
support of the veteran's application to reopen the claim for 
entitlement to service connection for PTSD is new and 
material, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1998).

3.  The veteran has submitted evidence of a well-grounded 
claim for service connection for PTSD.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records are negative for complaint or 
treatment for any psychiatric disorders.  The veteran's 
August 1970 separation examination revealed a normal clinical 
psychiatric evaluation.  Service records show the veteran 
served in Vietnam from April 23, 1969, to April 5, 1970.  The 
records do not include awards or medals indicative of combat.

In an August 1988 statement in support of the claim the 
veteran reported stressor events including that the base in 
Plei Ku was under attack when he arrived in Vietnam in April 
1969.  He stated that he was assigned to 3rd Battalion (Bn.), 
8th Infantry (Inf.) Brigade (Brig.), 4th Inf. Division (Div.), 
Company (Co.) E, and that all but one person from Co. A was 
lost during that attack.  He reported that his best friend 
"J. [redacted]," with whom he went together to Vietnam, was 
killed by a shot between the eyes by a .50 caliber machine 
gun when they were called in to take a hill, and that one 
night an assistant gunner was killed when a spark set off 
charges.  He also described an incident when his truck slid 
off the road while driving from Plei Ku to Qui-Nhon.

During VA psychiatric examination in March 1989 the veteran 
reported that his friend [redacted] was killed near Bami Tui in 
November 1969.  He also reported that in January 1970 he ran 
over a child while driving a truck from Plei Ku to Quang Yen.  
The examiner's diagnoses included chronic PTSD and substance 
abuse.

In September 1989 the U.S. Army & Joint Services 
Environmental Support Group reported Sgt. J[redacted] 
of the 4th Inf. Div. died of a gunshot wound in March 9, 
1969, which was noted to have been before the veteran was 
assigned to that unit on May 7, 1969.  It was also noted that 
Co. A sustained numerous casualties on May 12, 1969.

In July 1990 the Board, inter alia, denied reopening the 
veteran's claim for entitlement to service connection for 
PTSD.  The record reflects the Board denied the claim because 
of the lack of a diagnosis of PTSD based upon a verified 
inservice stressor.  

Evidence Received After July 1990

VA medical center correspondence to the veteran dated in 
October 1990 noted he had been receiving treatment for 
psychiatric disorders.  The reported diagnoses included 
anxiety disorder, not otherwise specified, rule out PTSD.

A January 1991 private medical report requested the veteran 
undergo psychiatric evaluation for possible PTSD.

VA medical records include a May 1991 report that noted the 
veteran stated he was reminded of having run over a child in 
Vietnam whenever he saw an accident.  The diagnoses included 
PTSD.  Other reports included diagnoses of PTSD or rule out 
PTSD, without indication of possible stressor events.

In a December 1990 statement in support of the claim the 
veteran reported that all of Co. A was killed on the first 
day he arrived at his unit in Vietnam, and he stated that his 
friend [redacted] was killed near Qui-Nhon.

During VA examination in December 1992 the veteran reported 
inservice stressful events including that he ran over a child 
while driving from Qui-Nhon to Plei Ku, that in one fire 
fight his weapon jammed, that his friend "Donald [redacted]" 
was killed when the 101st Airborne Brigade was overrun, that 
he once had a piece of shrapnel graze him without causing 
injury, and that once while patrolling a village he was cut 
off from others and hid in a hooch until they returned.  The 
examiner noted that the results of psychological testing were 
invalid.  The diagnoses included psychosis, not otherwise 
specified, history of alcohol, marijuana, and polysubstance 
abuse, and anxiety disorder, not otherwise specified.

At his personal hearing the veteran testified that he saw a 
psychiatrist one month after returning from Vietnam, but was 
not hospitalized at that time.  Transcript, p. 3 (May 1994).  
He stated that his best friend, "Donald [redacted]," with 
whom he had entered service together, was killed in 
November 1969, but that he had not seen him get shot.  Tr., 
p. 4.  He reported that when he first arrived in Vietnam all 
but one person from Co. A had been killed.  Tr., p. 5.  He 
stated he was hit by a piece of shrapnel that burned him when 
he picked it up.  Tr., p. 5.

New and Material Evidence Claim

The July 1990 Board decision, which denied reopening a claim 
for entitlement to service connection for PTSD, is final.  
38 U.S.C.A. § 4004 (West 1988); 38 C.F.R. § 19.104 (1989); 
(currently 38 U.S.C.A. § 7104 (West 1991 & Supp. 1999); 
38 C.F.R. § 20.1100 (1998)).

Despite the finality of the prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1998).  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Stanton v. 
Brown, 5 Vet. App. 563, 566 (1993).  The Court has reviewed 
and upheld the standards regarding the issue of finality.  
Reyes v. Brown, 7 Vet. App. 113 (1994).

The Court has held that with regard to petitions to reopen 
previously and finally disallowed claims, VA must conduct a 
three-part analysis, first, whether evidence submitted is 
"new and material" under 38 C.F.R. § 3.156(a), second, if 
it finds the evidence is "new and material" immediately 
upon reopening it must determine whether the claim is well 
grounded, based upon all of the evidence, presuming its 
credibility, and third, if the claim is well grounded to 
proceed to the merits, but only after ensuring that the duty 
to assist under 38 U.S.C.A. § 5107(b) had been fulfilled.  
Elkins v. West, 12 Vet. App. 209 (1999) (en banc); see also 
Winters v. West, 12 Vet. App. 203 (1999) (en banc).

With respect to the issue of reopened claims, the Court held, 
even assuming that newly presented evidence was material, a 
reopened claim could be denied in the clear absence from the 
total record of a required element of a well-grounded claim.  
Winters, 12 Vet. App. 203 (citing Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) 
(table)).  

In this case, evidence submitted since the denial of the 
veteran's claim in July 1990 includes additional medical 
evidence of treatment for PTSD.  The records include a 
May 1991 VA report that may be construed as relating the 
veteran's PTSD to an event during active service.  

In addition, the veteran has introduced evidence of stressor 
events which were not previously considered and has provided 
additional information pertaining to the specific stressor 
events already of record.  The Board notes the Court has held 
that the credibility of evidence must be presumed for the 
purpose of deciding whether it is new and material.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The Board finds the evidence added to the record is "new" 
since it was not available for review, and that it is 
"material" since it bears directly on matters which were 
the bases of the prior denial of service connection.  
Therefore, as the Board finds the evidence added to the 
record is "new and material" to the veteran's claim, the 
claim is reopened.  See 38 C.F.R. § 3.156.

In light of the determination above, the Board must also 
determine whether a well-grounded claim has been submitted 
and whether VA has met its duty to assist in the development 
of the claim prior to a de novo review on the merits of the 
claim.  See Elkins, 12 Vet. App. 209; Winters, 12 Vet. App. 
203.  These matters are addressed in the following sections 
of this decision.

Well-Grounded Claim Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1998).  

Service connection for PTSD requires three elements: (1) a 
current, clear diagnosis of PTSD, (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and (3) medical evidence of a causal nexus between 
the current symptomatology and the claimed in-service 
stressor.  See Cohen v. Brown, 10 Vet. App. 128, 138 ( 1997); 
see also 38 C.F.R. § 3.304(f) (1998); VA Adjudication 
Procedure Manual M21-1 (hereinafter M21-1), Part VI, 
paragraph 7.46 (first sentence) (Oct. 11, 1995).  

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  Id.; 
see also M21-1, Part VI, paragraph 7.46(c)(1).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim must include competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  See Caluza, 7 Vet. App. at 506.

In this case, the evidence includes a March 1989 VA 
psychiatric examination finding of PTSD and a May 1991 VA 
report which may be construed as relating the veteran's PTSD 
to an event during active service.  Other medical evidence of 
record indicates treatment for psychiatric disorders, 
including PTSD, without opinion as to possible stressors.  
Therefore, the Board finds the present disability and nexus 
to service prongs of the Caluza test have been met.

The record includes personal hearing testimony and lay 
statements in support of the claim addressing the matter of 
inservice stressors.  The lay evidence as to the inservice 
stressors sufficiently satisfies the remaining prong of the 
Caluza test.  Therefore, the Board concludes the veteran's 
claim for entitlement to service connection for PTSD is well-
grounded.

Duty to Assist Analysis

The Board notes the Court has held that prior to a de novo 
review on the merits for a reopened claim it must be shown 
that VA has met its duty to assist in the development of the 
underlying service connection claim.  See Elkins, 12 Vet. 
App. 209; Winters, 12 Vet. App. 203.  VA has a statutory duty 
to assist in the development of evidence pertinent to a well-
grounded claim.  38 U.S.C.A. § 5107(a); see also Littke v. 
Derwinski, 1 Vet.App. 90 (1990).

In this case, the record reflects the veteran's stressors 
upon which the diagnoses of PTSD were based have not been 
verified and that the veteran has submitted new information 
pertinent to his claimed stressors.  Therefore, the Board 
finds the case must be remanded for additional development.  
This matter is addressed in a remand order at the end of this 
decision.


ORDER

New and material evidence having been submitted to reopen the 
claim for entitlement to service connection for PTSD, the 
claim is reopened.

The veteran's claim for entitlement to service connection for 
PTSD is well grounded.


REMAND

As noted above, the Board finds additional development is 
required for an adequate determination of the issue of 
entitlement to service connection for PTSD.

The fulfillment of the statutory duty to assist includes 
providing additional VA examinations by a specialist when 
recommended, and conducting a thorough and contemporaneous 
medical examination, which takes into account the records of 
prior medical treatment, so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).

Accordingly, the case is remanded for the following:

1.  The veteran and his representative 
should be allowed an opportunity to 
present additional evidence in support of 
the reopened service connection claim.  
All pertinent evidence received should be 
associated with the claims file.

2.  The RO should obtain all available VA 
medical treatment records relevant to the 
reopened service connection claim.  All 
pertinent evidence received should be 
associated with the claims file.

3.  Thereafter, the RO should review the 
file and prepare a summary of the "new" 
stressors and any clarification of the 
previous stressors as reported in the 
veteran's statements and examination 
reports.  This summary and all supporting 
documents regarding the veteran's claimed 
stressor(s), should be sent to Armed 
Services Center for Research of Unit 
Records (USASCRUR) at 7798 Cissna Road, 
Springfield, Virginia 22150-3197.  The 
USASCRUR should be requested to certify 
the occurrence of the incident(s) and any 
indication of the veteran's involvement 
therein.  If unable to provide such 
information, USASCRUR should be asked to 
identify the agency or department that 
may provide such information and the RO 
should conduct follow-up inquiries 
accordingly.

4.  Following the above, the RO must make 
a specific determination, based on the 
complete record, with respect to whether 
the veteran was exposed to a stressor or 
stressors in service, and if so, the 
nature of the specific stressor or 
stressors.  In rendering this 
determination, the RO should consider all 
applicable laws and regulations.  The RO 
must specify which, if any, of the 
claimed stressor or stressors are 
verified.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.

5.  If, and only if, the RO finds that 
the veteran has a verified stressor, the 
veteran should be afforded a VA 
psychiatric examination.  The examiner 
should be informed as to which stressor 
or stressors have been verified for the 
purpose of determining whether inservice 
exposure has resulted in current 
psychiatric symptoms.  The examiner 
should indicate whether the diagnostic 
criteria to support a diagnosis of PTSD 
have been satisfied.  The examination 
should include all appropriate tests and 
evaluations, including psychological 
testing with PTSD subscales.  The 
examiner should utilize the Fourth 
edition of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV), in 
arriving at diagnoses and enumerating the 
specific diagnostic criteria satisfied 
and the specific findings meeting the 
criteria for any disorder found.  If PTSD 
is diagnosed, the stressor supporting the 
diagnosis must be identified, including 
the evidence documenting the stressor.  
If the examiner finds that PTSD is 
related to stressors other than those 
claimed to have occurred in service, it 
should be so noted and explained.  If 
PTSD is diagnosed, the examiner should 
specify what symptoms are related to PTSD 
as opposed to any other psychiatric 
disorders.  The claims folder, including 
a copy of this remand decision, should be 
made available for review by the examiner 
in conjunction with the examination.

6.  Thereafter, the RO should carefully 
review the examination report to ensure 
that it is in compliance with this 
remand, including all requested findings 
and opinions.  If not, the report should 
be returned to the examiner for 
corrective action.  

7.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issue on 
appeal, considering all applicable laws 
and regulations.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 

